Application by the appellant, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 13, 1999 (People v Brooks, 264 AD2d 742), affirming a judgment of the Supreme Court, Kings County, rendered June 2, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Altman, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.